 

 

Case 2:21-cr-20439-SJM-DRG ECF No. 15, PagelD.38 Filed 08/11/21 Page 1of5

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
UNITED STATES OF AMERICA,
CASE NO: 21-cr-20439

HON. STEPHEN J. MURPHY

VIOLATIONS: 18 U.S.C. § 922(g)(1)
18 U.S.C. § 844(a)

D-1 BRYON WARD,
D-2 JACK EDWARDS,

 

 

Defendant. CLERK'S OFFice
/ AUG 11 2094
SUPERSEDING INDICTMENT EASTERA MicRguRT
THE GRAND JURY CHARGES:
COUNT ONE

(18 U.S.C. § 922(g)(1) — Felon in Possession of a Firearm)
D-1 BRYON WARD
On or about February 18, 2021, in the Eastern District of Michigan,
‘the defendant, BRYON WARD, having been previously convicted of a
crime punishable by imprisonment for a term exceeding one year, and
knowing that he had been so convicted, did knowingly possess a firearm,

that is, a loaded black Beretta Model: 9000 S, 9mm caliber pistol, which

1

Ss

 
 

 

Case 2:21-cr-20439-SJM-DRG ECF No. 15, PagelD.39 Filed 08/11/21 Page 2 of 5

had been shipped and transported in interstate and foreign commerce to
reach this jurisdiction, in violation of Title 18, United States Code,
Section 922(g)(1).

COUNT TWO
(18 U.S.C. § 922(¢)(1) — Felon in Possession of a Firearm)

D-2 JACK EDWARDS

On or about February 18, 2021, in the Eastern District of Michigan,
the defendant, JACK EDWARDS, having been previously convicted of a
crime punishable by imprisonment for a term exceeding one year, and
knowing that he had been so convicted, did knowingly possess a firearm,
that is, a loaded black Springfield Armory Model XDm Elite, 9mm caliber
pistol, which had been shipped and transported in interstate and foreign
commerce to reach this jurisdiction, in violation of Title 18, United States
Code, Section 922(g)(1).

COUNT THREE
(21 U.S.C. § 844(a) — Possession of Cocaine Base)

D-1 BRYON WARD
On or about February 18, 2021, in the Eastern District of Michigan,
the defendant, BRYON WARD, did knowingly and intentionally possess

a mixture and substance containing cocaine base, commonly known as

 
 

 

Case 2:21-cr-20439-SJM-DRG ECF No. 15, PagelD.40 Filed 08/11/21 Page 3 of 5

“erack cocaine,” a Schedule II narcotic controlled substance in violation
of Title 21, United States Code, Section 844(a).

COUNT FOUR
(21 U.S.C. § 844(a) —Possession of Cocaine Base)

D-2 JACK EDWARDS

On or about February 18, 2021, in the Eastern District of Michigan,
the defendant, JACK EDWARDS, did knowingly and intentionally
possess a mixture and substance containing cocaine base, commonly

known as “crack cocaine,” a Schedule IT narcotic controlled substance in

violation of Title 21, United States Code, Section 844(a).

FORFEITURE ALLEGATIONS
(18 U.S.C. § 924(d) and 28 U.S.C. § 2461(0))

The allegations contained in Counts One and Two of this
Indictment are hereby re-alleged and incorporated by reference for the
purpose of alleging forfeiture pursuant to 18 U.S.C. § 924(d) and 28
U.S.C. § 2461(c).

. As a result of violating 18 U.S.C. § 922(g)(1) as set forth in this

Indictment, upon conviction, the convicted defendant shall forfeit to the

 
 

 

SO
Case 2:21-cr-20439-SJM-DRG ECF No. 15, PagelD.41 Filed 08/11/21 Page 4of 5

United States any firearms and ammunition involved in or used in the

knowing commission of the offenses.

THIS IS A TRUE BILL.

s/ Grand Jury Foreperson
Grand Jury Foreperson
SAIMA S. MOHSIN
Acting United States Attorney

BENJAMIN COATS
Chief, Major Crimes Unit

s/ Rosemary Wummel Gardey
ROSEMARY WUMMEL GARDEY
Assistant United States Attorney
211 West Fort Street, Suite 2001
Detroit, Michigan 48226-3220
phone: 313-226-0285

email: rosemary.gardey@usdoj. gov

Dated: August 11, 2021

 
 

 

Case 2:21-cr-20439-SJM-DRG ECF No. 15, PagelD.42 Filed 08/11/21 Page 5of5

 

United States District Court

imi Case Number
Eastern District of Michigan Criminal Case Cover Sheet

21-cr-20439

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Companion Case Number:
This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:
Ll ves No AUSA's Initials: LUM
Case Title: USA v. D-1 Bryon Ward and D-2 Jack Edwards CLERK SRE
S OFFICE
County where offense occurred : Washtenaw AUG 11 2991
U.S DIST;
Check One: [xX] Felony [Misdemeanor EAdT AMRIT COURT
ICHIGAN
Indictment/ Information --- no prior complaint.
Indictment? Information --- based upon prior complaint [Case number: ]
¥_Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].
ase Information
Superseding to Case No: 21-cr-20439 Judge: Murphy
[_]Corrects errors; no additional charges or defendants.
[ ]Invoives, for plea purposes, different charges or adds counts.
Embraces same subject matter but adds the additional defendants or charges below:
Defendant name Charges Prior Complaint (if applicable)
Bryon Ward 21 U.S.C. § 844(a)
Jack Edwards 18 U.S.C. § 922(g)(1)

21 U.S.C. § 844(a)

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

August 11, 2021 Lortunn hima Hohn,

Date Rosemary Wummel Gardey /
Assistant United States Attorney

211 W. Fort Street, Suite 2001
Detroit, MI 48226-3277
Phone: 313-226-0285

Fax: 313-226-2372

E-Mail address: rosemary .gardey@usdoj.gov
Attorney Bar #; P49019

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated. /
5/16

 
